Citation Nr: 9930993	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-17 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active service from February 1988 to 
September 1997.

The issues on appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of October 
1997, in which the St. Petersburg, Florida, Regional Office 
(RO) denied the veteran's claim for entitlement to service 
connection for recurrent bilateral ankle sprain.  

FINDINGS OF FACT

1.  There is no competent medical evidence of record that 
clinically confirms the current presence of a right ankle 
disorder.  

2.  The claim for service connection for a left ankle 
disability is plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a right ankle disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a left 
ankle disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the appellant 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1)  evidence of a current disability as 
provided by a medical diagnosis; (2)  evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3)  a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  (emphasis added).  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  If a claim is well grounded VA 
has a statutory duty to assist the appellant in the 
development of facts pertinent to his claim.  

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  A preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or if clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned. 38 C.F.R. § 3.303 (1999).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) (1999).

Right Ankle

The veteran and his representative contend, in essence, that 
service connection for a right ankle disorder is warranted in 
this case.  Specifically, it is contended that the veteran's 
right ankle condition was aggravated by his military service 
and duties performed as an infantryman as a member of Special 
Forces.

A report of medical examination conducted at the time of the 
veteran's scholarship application for ROTC, dated in February 
1984, shows that clinical evaluation of his ankles was 
reported as being normal.  The report noted history of old 
bilateral ankle fractures.  A report of medical history, 
completed by the veteran in February 1984, shows that he 
reported fracturing his right ankle in 1980.  The fracture 
was noted to have healed.  Additional reports of medical 
examination, in April 1985, December 1985, and June 1987, 
conducted before the veteran's active service enlistment, all 
showed normal clinical findings regarding the ankles.  The 
June 1987 report also notes that no sequelae of bilateral 
ankle fractures was currently manifested. 

The February 1988 entrance examination showed a history of a 
fracture of the right ankle in 1976.  The lower extremities 
were clinically evaluated as normal.  A screening note of 
acute medical care, dated in August 1989, shows that the 
veteran complained of right foot pain.  Pulled ligament was 
diagnosed.  The remainder of the service medical records fail 
to show no complaint or finding pertaining to the right 
ankle.  A May 1997 examination clinically evaluated the lower 
extremities as normal.

The postservice medical evidence of record is shown to 
consist solely of a report of a VA examination dated in 
December 1997, which did not include an evaluation of the 
ankles. 

The first aspect of the veteran's claim to be determined is 
whether the reported right ankle disorder was present at the 
time of the veteran's entry into active duty.  In this 
regard, the veteran's fracture of the right ankle occurred 
more than seven years prior to his entry into active duty.  
Additionally, at the time of the entrance examination, no 
abnormality of the right ankle was reported.  Accordingly, 
the Board finds that the presumption of soundness at 
enlistment has not been rebutted.  

The next aspect to be determined is whether the veteran has 
submitted a well-grounded claim.  When the determinative 
issue involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Grottveit, supra.  Lay assertions of 
medical causation, or substantiating a current diagnosis, 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a) (West 1991); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.  While the veteran is competent to 
describe the symptoms associated with his claimed right ankle 
disorder, a diagnosis and an analysis of the etiology 
regarding such symptoms requires competent medical evidence 
and cannot be evidenced by the veteran's lay statements.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In this regard, the service medical records show that the 
veteran was seen at the dispensary in August 1989 for right 
foot pain, which was diagnosed, as a pulled ligament.  The 
remainder of the service medical records, which cover a 
period of more than eight years, reflect no further 
complaints or findings pertaining to the right ankle.  
Additionally, the veteran has not submitted any competent 
medical evidence nor is there any competent medical evidence 
of record that shows a current disability involving the right 
ankle.

As previously set forth, in order to have a well-grounded 
claim, there must be competent medical evidence, which 
establishes the presence of evidence of a current disability 
as provided by a medical diagnosis.  See Caluza, supra. 
Accordingly, his claim is not well grounded and must be 
denied. 

The Board finds that the RO has complied with 38 U.S.C.A. § 
5103(a) (West 1991) and that the veteran has been advised of 
the evidence necessary to complete his claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  Finally, the evidence 
is not in equipoise as to warrant consideration of the 
benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 
1991).

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether a 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether a claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.

The Board notes that the veteran may submit new and material 
evidence to reopen the claim for entitlement to service 
connection for a right ankle disorder, such as medical 
evidence tending to show that he currently has a right ankle 
disorder which is related to service.

Left Ankle

The veteran and his representative also contend that service 
connection for a left ankle disorder is warranted.  

In this regard, once a claimant has submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim is well-grounded, the claimant's 
initial burden has been met, and VA is obligated under 
38 U.S.C. § 5107(a) (West 1991) to assist the claimant in 
developing the facts pertinent to the claim.  

A review of the evidence shows medical examination conducted 
at the time of the veteran's scholarship application for 
ROTC, dated in February 1984, clinically evaluated his ankles 
as normal.  The report noted history of bilateral ankle 
fractures.  A report of medical history, completed by the 
veteran in February 1984, shows that history fracturing his 
left ankle in 1976.  The fracture was noted to have healed.  
Review of additional reports of medical examination dated 
before the veteran's active service enlistment in April 1985, 
December 1985, and June 1987, all showed normal clinical 
findings regarding the ankles.  The June 1987 report also 
noted that no sequelae of previously discussed bilateral 
ankle fractures was currently manifested.  The June 1987 
report also noted that the veteran's previously broken ankles 
had been cleared at the Martin Army Hospital at Fort Benning, 
Georgia in September 1984.  

The service medical records reveal that the report of his 
medical examination at entry onto active duty, dated in 
February 1988, shows normal clinical findings concerning the 
veteran's left ankle a.  A November 1993 treatment record 
shows that the veteran complained of left ankle pain for a 
period of one week.  Overuse syndrome was diagnosed.  X-rays 
taken at that time showed no fracture, dislocation, or 
bony/soft tissue abnormality.  A report of medical 
examination dated in May 1997, shortly before the veteran's 
service separation, included a diagnosis of recurrent left 
ankle sprain. 

The postservice medical evidence of record is shown to 
consist solely of the report of a VA examination conducted in 
December 1997 at which time the left ankle was not examined. 

The first aspect of the veteran's claim to be determined is 
whether the reported left ankle disorder was present at the 
time of the veteran's entry into active duty.  In this 
regard, the veteran's fracture of the left ankle occurred 
more than 11 years prior to his entry into active duty.  
Additionally, at the time of the entrance examination, no 
abnormality of the left ankle was reported.  Accordingly, the 
Board finds that the presumption of soundness at enlistment 
has not been rebutted.

The next aspect to be determined is whether the veteran has 
submitted a well-grounded claim.  In this regard, the veteran 
was treated in November 1993 for left ankle pain, which had 
been present for one week.  Additionally, at the time if the 
May 1997 examination, it was reported that he had recurrent 
left ankle sprains.  The Board finds that this evidence tends 
to show the presence of a chronic left ankle disability 
during service.  Accordingly, it is the Board's judgment that 
his claim is well grounded.


ORDER

Entitlement to service connection for a right ankle disorder 
is denied.  The claim of entitlement to service connection 
for a left ankle disorder is well grounded.  To this extent 
only, the appeal is granted.  


REMAND

Because the claim of entitlement to service connection for a 
left ankle disorder is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As such, the Board is of the opinion that a contemporaneous 
and thorough VA examination is warranted.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records concerning 
postservice treatment rendered the 
veteran for his left ankle.  The veteran 
should also be informed that he has a 
right to present any additional evidence 
or argument while the case is in remand 
status.  

2.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature, severity, and etiology of any 
disability involving the left ankle.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner in 
conjunction with the examination.  In 
addition to X-rays, any other testing 
deemed necessary should be performed.  
Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
least as likely as not that any 
disability found involving the left ankle 
is related to the veteran's military 
service.  A complete rational for any 
opinion expressed should be included in 
the examination report. 

3.  Thereafter, and following any 
additional development of the evidence 
found necessary or appropriate by the RO, 
the RO should readjudicate the issue of 
entitlement to service connection for a 
left ankle disorder.  

If the decision remains adverse to the veteran, he and his 
representative should be furnished a Supplemental Statement 
of the Case, and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

